Citation Nr: 0629621	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  00-14 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim of service connection for a right 
ankle disability.

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from February 1951 to 
February 1953.  The veteran also served in the Reserves 
during which time he served on active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA).  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's claim seeking 
entitlement to service connection for a low back disability, 
and determined that the veteran had not submitted new and 
material evidence in order to reopen his claims of service 
connection for bilateral hearing loss, and residuals of a 
right ankle fracture.  

In a June 2003 decision, the Board reopened and remanded the 
veteran's claim of service connection for bilateral hearing 
loss.  It also remanded the issue of service connection for a 
low back disability, as well as the issue of whether the 
veteran had submitted new and material evidence in order to 
reopen a claim of service connection for a right ankle 
disability.  

In a March 2006 statement, the veteran indicated that he 
wished to file a claim of service connection for a 
psychiatric disability.  This issue is referred to the RO for 
appropriate consideration.  

Regarding the issues of service connection for a broken nose, 
hemorrhoids, and heart disease, these issues were denied in a 
March 2006 rating decision.  As the veteran has not expressed 
disagreement with these determinations, the aforementioned 
issues are not in appellate status.  

The veteran's claim of service connection for bilateral 
hearing loss is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 1999, the RO denied the veteran's claim of 
service connection for a broken right ankle; the veteran did 
not appeal said determination.  

2.  The additional evidence regarding the veteran's right 
ankle associated with the claims folder since the June 1999 
RO decision is not cumulative or redundant, and in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim of service connection for a right ankle disability.

3.  The veteran does not have a currently diagnosed right 
ankle disability.  

4.  The veteran did not injure his low back during ACDUTRA in 
July 1949, or during any other period of ACDUTRA, or active 
duty.  

5.  The veteran's low back disorders are not related to 
active service, and developed many years after July 1949.  


CONCLUSIONS OF LAW

1.  The RO's June 1999 decision is final as to the claim of 
service connection for a right ankle disability.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2005).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for a right ankle 
disability has been submitted.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).

3.  A right ankle disability was not incurred in or 
aggravated by service and it may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§101(24), 106, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  A low back disability was not incurred in service and it 
may not be presumed to have been incurred therein.  
38 U.S.C.A. §§101(24), 106, 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  Although the VCAA letter in this instance 
was mailed to the veteran in March 2004 (after the initial 
adjudications of the veteran's claims), the veteran was not 
prejudiced by the timing of the notices contained in the 
March 2004 letter.  Following that letter, the development of 
the claim continued, and, in June 2004, and May 2005, the 
claims were reviewed and the veteran was sent supplemental 
statements of the case.  As a result, the veteran was 
provided the required notices and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Furthermore, the 
veteran has not contended that he was prejudiced by the 
timing of the notices contained in the March 2004 VCAA 
letter.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

Requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  Pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

In its March 2004 VCAA letter, the RO informed the veteran 
about the information and evidence necessary to substantiate 
his claims of service connection.  This letter informed the 
veteran that evidence towards substantiating his claim should 
include: (1) evidence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship between the current disability and any injury or 
disease during service.

This letter described the information and evidence that the 
VA would seek to provide including relevant records held by 
any federal agency.  Such records include medical records 
from the military, and VA hospitals, and private treatment 
records if the veteran completed a release form.

The RO also explained what information and evidence the 
veteran was expected to supply.  Specifically, the letter 
instructed the veteran to submit a completed release form to 
allow the RO to obtain private medical records, and to inform 
the RO of the names and dates of treatment for all VA health 
care providers.  

Regarding the fourth element, the March 2004 letter did not 
explicitly inform the veteran to submit any evidence in his 
possession that pertained to his claim.  However, the Board 
finds that the substance of the letter clearly informed the 
veteran of this requirement.  The letter informed the veteran 
that it was his responsibility to make sure that the RO 
received all requested records that were not in the 
possession of a Federal department or agency.  The letter 
also told the veteran to let the RO know if there was any 
other evidence or information that he thought would support 
his claim.  Thus, the Board finds that the language in the 
March 2004 letter read as a whole fulfills the fourth element 
of informing the veteran to submit any evidence in his 
possession that pertained to his claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection in the March 
2004 letter.  Regarding the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal, the RO provided the veteran with notice 
of the type of evidence necessary to prove these latter two 
elements in an attachment to a March 2006 letter.  
Furthermore, even though the RO did not adjudicate the 
veteran's claim after the March 2006 letter, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

The duty to assist the veteran has been satisfied in this 
case.  All available service medical records as well as VA 
and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claim. The 
VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
statement of the case and supplemental statements of the case 
which informed them of the laws and regulations relevant to 
the veteran's claim.  For these reasons, the Board concludes 
that the VA has fulfilled the duty to assist the appellant in 
this case.


Background

The veteran's DD-214 shows that he served on active duty from 
February 1951 to February 1953.  His specialty number is 
listed as "SNOO32-23."  

Service personnel records show that the veteran served aboard 
the USS Livermore in July 1949 while on ACDUTRA.  

Service medical records from the veteran's active duty and 
Reserve periods are of record.  They show that the veteran 
was examined and found physically qualified for release from 
active training duty in July 1948.  In July 1949, he was 
examined and found physically qualified for release from 
training duty.  No defects were noted.  He was seen in 
October 1950, and found physically qualified for active 
training duty.  On the veteran's report of medical history 
dated January 1951, the veteran stated that he had fractured 
his ankle 4 years prior.  His spine and extremities were 
evaluated as normal.  

A number of re-enlistment examinations and reports of medical 
history are of record from 1963 to 1983.  An accidental 
injury report dated August 28, 1971 indicates that the 
veteran sprained his right ankle after falling on a pier.  No 
disorders were noted regarding the veteran's right ankle or 
low back on the enlistment examinations or reports of medical 
history until October 1971.  At that time, the veteran was 
noted to be post-operative status, for lumbar disc excision 
and fusion with good results.  The low back was described as 
"NCD", i.e., "not considered disabling."  

In a December 1971 letter, the chief from the Bureau of 
Medicine and Surgery wrote to the Commandant of the Sixth 
Naval District that a review of the records showed that the 
veteran injured his ankle while on inactive duty for 
training, and was told to restrict weight-bearing for at 
least one week.  It was further noted that in October 1971, 
the veteran was examined and found physically qualified for 
duty.  The chief concluded that the veteran was disabled for 
purposes of pay and allowances from August 28, 1971, to 
September 5, 1971.  

A letter from Dr. J.M. dated December 1971 indicated that the 
he saw the veteran in August 1971, after an injury on August 
28, 1971.  He wrote that he continued to treat him until 
September 17, 1971, when he was discharged to return to full 
activities.  

On a report of medical history dated November 1972, the 
veteran described fracturing his right ankle in 1947 without 
sequelae.  The remainder of the service medical records from 
the veteran's period in the Reserves do not show treatment 
for a right ankle disorder.  

The veteran was seen by VA in March 1979 for an excision of a 
lesion of the lumbar area.  

The veteran filed a claim for his right ankle in April 1979.  
Under the section entitled "Nature and History of 
Disabilities," the veteran wrote "Broken right ankle - 
1951."  

The veteran's claim of service connection for a right ankle 
disability was denied in October 1979.  It was denied because 
although the veteran sprained his right ankle on August 28, 
1971, subsequent exams did not show a disability of the right 
ankle.  It was noted that the veteran was examined on October 
5, 1971, and found physically qualified for duty.  A timely 
appeal was not filed.  

The veteran was seen for his low back in June 1989 at the 
Roosevelt Warm Springs Center for Rehabilitation.  He 
described injuring his low back in January 1987, when he 
lifted a heavy person from the ground.  It was noted that the 
veteran was status/post back surgery with fusion at the level 
of L5-S1 due to disk degeneration in 1968.  Impression was 
low back pain syndrome with left lower extremity radiation 
secondary to musculoskeletal causes; acquired canal stenosis 
secondary to hypertrophy, and bulging disk; and, rule-out any 
ongoing radicular irritation secondary to above.  

VA treatment records show that the veteran underwent a 
laminectomy at L3-4 in December 1998.  

In June 1999, the veteran's claim of service connection for a 
broken right ankle was denied.  The veteran did not appeal 
said determination.  

The veteran testified at a hearing before a RO hearing 
officer in January 2001.  Regarding his low back, the veteran 
testified that the USS Livermore ran aground off of Cape 
Hatteras, and he was thrown out of his bunk.  He described 
also being thrown out of his bunk from the USS Worcester, but 
indicated that he did not go to sick bay.  Regarding his 
right ankle, he described injuring it in 1970 or 1971 while 
he was on active duty for training (page 7).  He described 
being taken to the Bay Pines Medical Center.  He stated that 
the military put him on pay status due to the injury.  The 
veteran stated that he was receiving Social Security 
disability due to his back.  

The veteran was seen in April 2002 at the Columbus Diagnostic 
Center for his low back.  The examiner's impression was 
lumbar spondylosis and scoliosis.  

The veteran testified before the undersigned Veterans Law 
Judge in December 2002.  He described falling out of his bunk 
in 1949 during his active duty for training when he was on 
the USS Livermore, and it went aground, injuring his back.  
He described having back fusion in 1968.  

Regarding the veteran's right ankle, he described hurting it 
running on a pebble driveway on a weekend drill in 1971.  He 
stated that he sprained it, and it was put in a cast for 
about 7 weeks.  He stated that he was given a cane because of 
his ankle problem two weeks ago by a doctor at Fort Benning.  

Treatment records were submitted from the Martin Army 
Community Hospital between 1991 and 2004.  They show that the 
veteran was seen for bilateral foot pain from November 2002 
to January 2003.  They also show treatment for the veteran's 
low back.  

Service personnel records were submitted in March 2004.  They 
show that the veteran completed fourteen days of training on 
the USS Livermore in July 1949.  

The RO wrote to the veteran in October 2004 informing him 
that the St. Joseph's Hospital in Tampa did not have any 
records of the veteran's on file.  The veteran responded that 
he did not have records from St. Joseph's for the dates from 
his surgery in February 1968.  

The veteran was seen in October 2004 at The Medical Center 
for severe low back pain.  



Analysis

Whether the veteran has submitted new and material evidence 
to reopen a claim of service connection for a right ankle 
disability.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It does not apply to the 
veteran's claim in this case which, was filed at the RO in 
June 2000.  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

New and material evidence has been submitted in order to 
reopen the veteran's claim for service connection for a right 
ankle disability.  The veteran's claim was denied in October 
1979 and June 1999, because no current disability was found.  
Since that time, the veteran testified at a hearing before 
the undersigned Veterans Law Judge in December 2002, and also 
submitted numerous treatment records from the Martin Army 
Community Hospital at Ft. Benning.  The veteran testified at 
his hearing that he was recently given a cane at Ft. Benning 
because of his ankle problem.  The medical records from 
November and December 2002 do not show that the veteran was 
seen for his right ankle, but they do show that he was seen 
for bilateral foot pain, and was advised to get orthotics.  

The veteran's testimony and the treatment records from Martin 
Army Community Hospital are new in that they are not merely 
cumulative of other evidence of record.  They had not been 
part of the record when the veteran's claim was adjudicated 
in April 1979 and June 1999.    

Although the veteran had testified that he was treated for 
his right ankle, and the relevant records show that the 
veteran was seen for his feet, the records along with the 
veteran's testimony are still material to the veteran's 
claim.  The records show that the veteran had received 
treatment for his lower extremities near his ankles.   
Although there still is no evidence showing that the veteran 
has a currently diagnosed right ankle disability, such 
evidence is not necessary in determining whether new and 
material evidence has been submitted.  These are questions to 
be addressed when the veteran's claim is decided on the 
merits.  The veteran's testimony and the aforementioned 
records records, either by themselves, or in connection with 
the evidence already assembled, are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the claim of service connection for 
a right ankle disability is reopened, and the veteran's claim 
must be considered in light of all the evidence, both old and 
new.  





Relevant laws and regulations regarding service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for arthritis, and for organic diseases of 
the nervous system, such as hearing loss, may be established 
on a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of INACDUTRA during which the individual concerned was 
disabled or died from any injury incurred or aggravated in 
line of duty.  38 U.S.C.A. §§ 101(24), 106 (West 2002).  It 
follows from this that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1110.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002).


Entitlement to service connection for a right ankle 
disability

Now that the veteran's claim has been reopened pursuant to 
the discussion above, the next step is to consider the 
veteran's claim of service connection on the merits.  

Although the veteran indicated on two of his service medical 
history reports that he had fractured his right ankle prior 
to beginning service in 1947 (January 1951 and November 1972 
reports of medical history), these isolated reports on the 
part of the veteran are not enough to rebut the presumption 
of soundness pursuant to 38 U.S.C.A. § 1111.  In short, these 
descriptions by the veteran do not constitute clear and 
unmistakable evidence that a right ankle disorder existed 
before acceptance and enrollment in February 1951.  No 
findings were made regarding the veteran's right ankle on any 
of his military examinations until he sprained his ankle in 
August 1971 while the veteran was on INACDUTRA.  

While the evidence shows that the veteran sprained his right 
ankle in August 1971, the evidence does not show that the 
veteran currently suffers from a right ankle disability.  
Service medical records do not show that the veteran was seen 
for his right ankle after October 1971, at which time he was 
found physically qualified for duty.  The private medical 
records do not show treatment for a right ankle disorder.  

To the degree that the veteran might suffer from a right 
ankle disability, the veteran did not appear for his VA 
examination in April 2004.  As the Court has noted, the duty 
to assist is not always a one-way street.  Wood v. Derwinski, 
1 Vet.App. 190, 193 (1991).  As it cannot be determined 
whether the veteran has a currently diagnosed right ankle 
disability, his claim must be denied.  

Although the veteran claims that he suffers from a right 
ankle disability, he is not a medical professional who can 
make such determinations.  The veteran is competent to 
describe symptoms he has, but as a layperson, he is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  Therefore, 
his claim of service connection for a right ankle disability 
must be denied.  


  Entitlement to service connection for a low back 
disability.

The evidence clearly shows that the veteran suffers from a 
current low back disability.  The veteran was seen for back 
pain in October 2004 at "The Medical Center" and was also 
seen for his back at the Martin Army Community Hospital from 
1991 to 2004.  However, the question that needs to be 
answered is whether the veteran injured his back in service 
as he claims.  

Although the veteran has consistently described injuring his 
back during a period of ACDUTRA while on the USS Livermore in 
1949, the service medical records do not support the 
veteran's contention.  While the service personnel records 
show that the veteran completed fourteen active duty training 
days in July 1949 aboard the USS Livermore, the service 
medical records do not show that the veteran injured his back 
during this time period.  When the veteran was examined in 
July 1949, no defects were noted, and when he was seen in 
October 1950, he was found physically qualified for active 
training duty.  Finally, at the veteran's separation 
examination in April 1953, his spine was evaluated as normal.  

Regarding the medical records from the veteran's period of 
time in the Reserves, no mention is made of any low back 
disorders until an October 1971 report of medical history 
form which noted that the veteran was post-operative status, 
for lumbar disc excision, and fusion with good results.  The 
low back was noted to not be disabling.  Although the record 
does not mention when the veteran underwent said surgery, 
when the veteran was seen for his low back in June 1989, he 
described undergoing back surgery in 1968.  There is no 
evidence that the veteran was on ACDUTRA or INACDUTRA at the 
time of the 1968 surgery, nor does the veteran make such an 
argument.  His claim has consistently been that he injured 
his back during a storm during his period of ACDUTRA while 
aboard the USS Livermore in 1949.  As the evidence does not 
support the veteran's contention of how he injured his low 
back, the Board finds that the preponderance of the evidence 
is against the veteran's claim.  Therefore, his claim of 
service connection for a low back disability must be denied.  


ORDER

As the veteran has submitted new and material evidence in 
order to reopen a claim of service connection for a right 
ankle disability, his claim is reopened.  

Entitlement to service connection for a right ankle 
disability is denied.  

Entitlement to service connection for a low back disability 
is denied.  










REMAND

Although the veteran has current hearing loss as defined by 
38 C.F.R. § 3.385 (shown when he was seen by VA in July 
2000), the evidence does not show that it is related to his 
active duty service from February 1951 to February 1953.  The 
veteran claims that his current bilateral hearing loss is due 
to being around large guns firing while he was aboard ships.  
He has described having to listen to 5-inch shells exploding, 
as well as having to listen to six-inch guns, and sixteen-
inch guns firing without adequate ear protection.  

When an evidentiary basis is demonstrated showing a 
relationship between inservice exposure to loud noise and a 
current hearing disability, it is appropriate to grant 
service connection on a direct incurrence basis.  See Hensley 
v. Brown, 5 Vet. App. 155 (1993).  Based on the veteran's 
demonstrated hearing loss, and his description of acoustic 
trauma in service, he should be scheduled for an examination 
that specifically discusses the etiology of his bilateral 
hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
special VA audiological examination to 
ascertain the nature and likely etiology 
of any currently demonstrated hearing 
loss.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated tests should be accomplished.  
Based on his/her review of the case, it 
is requested that the examiner express an 
opinion as to whether it is at least as 
likely as not that any currently 
demonstrated hearing loss is the result 
of acoustic trauma that the veteran has 
described being exposed to from being 
around large guns firing while in the 
Navy from February 1951 to February 1953.  
All opinions expressed should be 
supported by reference to pertinent 
evidence.  

2.  Thereafter, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for bilateral hearing 
loss.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


